Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-7-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
-Claims 1-30 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method of wireless communication at a user equipment (UE), comprising: 
identifying, for a message, a first transmission opportunity from a plurality of transmission opportunities associated with contention-based uplink transmissions; 
selecting a multiple access (MA) signature sequence from a group of MA signature sequences associated with the first transmission opportunity; 
identifying a hopping pattern associated with the MA signature sequence; and 
transmitting one or more redundancy versions of the message in one or more of the plurality of transmission opportunities comprising the first transmission opportunity according to the MA signature sequence and the hopping pattern. 

Independent Claim 17. 
A method of wireless communication at a base station, comprising: 
identifying a plurality of transmission opportunities for reception of contention-based uplink transmissions from one or more user equipments (UEs) served by the base station; 
identifying, for the plurality of transmission opportunities, respective groups of multiple access (MA) signature sequences; 
identifying respective hopping patterns associated with each MA signature sequence of each of the respective groups of MA signature sequences; and 
receiving one or more redundancy versions of a message from a UE of the one or more UEs in one or more of the plurality of transmission opportunities according to an MA signature sequence selected from one of the respective groups of MA signature sequences, and according to the respective hopping pattern associated with the MA signature sequence. 

Independent Claim 29. 
An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, memory in electronic communication with the processor; and 

identify, for a message, a first transmission opportunity from a plurality of transmission opportunities associated with contention-based uplink transmissions; 
select a multiple access (MA) signature sequence from a group of MA signature sequences associated with the first transmission opportunity; 
identify a hopping pattern associated with the MA signature sequence; and 
transmit one or more redundancy versions of the message in one or more of the plurality of transmission opportunities comprising the first transmission opportunity according to the MA signature sequence and the hopping pattern. 

Independent Claim 30. 
An apparatus for wireless communication at a base station, comprising: 
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a plurality of transmission opportunities for reception of contention-based uplink transmissions from one or more user equipments (UEs) served by the base station; 
identify, for the plurality of transmission opportunities, respective groups of multiple access (MA) signature sequences; 
identify respective hopping patterns associated with each MA signature sequence of each of the respective groups of MA signature sequences; and 
receive one or more redundancy versions of a message from a UE of the one or more UEs in one or more of the plurality of transmission opportunities according to an MA signature sequence selected from one of the respective groups of MA signature sequences, and according to the respective hopping pattern associated with the MA signature sequence. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao (US 2018/0309553 A1) discloses user equipments (UEs) being partitioned into different groups, e.g. based on spatial separation in a wireless communication system. UEs may use multiple access (MA) signatures that have low or no correlation to each other if the UEs are in the same group. The MA signatures used by one group of UEs may be more correlated with the MA signatures used by another group of UEs. If the UEs are partitioned into the different groups based on spatial separation, then the spatial separation between the different groups may assist in increasing the reliability of detection if two UEs in different groups use correlated MA signatures {Figs.1-2, 6-8}.


Cao (US 2017/0288817 A1) discloses systems and methods for performing hybrid automatic repeat request (HARQ) for grant-free uplink transmissions. Some of the systems and methods disclosed herein may address problems such as how to perform acknowledgement (ACK) and/or negative acknowledgement (NACK), how to determine and signal retransmission timing, how to determine the transmission/retransmission attempt and the redundancy version (RV), and/or how to perform the HARQ combining {Figs.3, 8,20-22}. 

Cao (US 2018/0123765 A1) discloses a grant-free uplink transmission being an uplink transmission sent from a user equipment (UE) to a base station that does not need a dynamic and explicit scheduling grant from the base station in a wireless communication system. Systems and methods for performing hybrid automatic repeat request (HARQ) for grant-free uplink transmissions. Signaling relating to the ACK/NACK for the HARQ, as well as signaling relating to configuring the UE for grant-free uplink transmission {Figs.3, 6, 8-9, 14-15, 19}.



Lei (US 2020/0092056 A1, same assignee) discloses methods, systems, and devices for wireless communications are described that provide sequences of spreading codes and hopping patterns that may be used in non-orthogonal multiple access (NOMA) communications between a user equipment (UE) and a base station. A codebook of spreading codes and the associated hopping patterns may be systematically constructed by closed form formulas or look up table. The base station may receive multiple concurrent transmissions from multiple different UEs, and the sequences of spreading codes and hopping patterns, may be used to identify a particular UE of the multiple UEs {Claims 1-20}.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464